7Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application 16/942,511 filed 7/29/2020 has been examined.
In this Office Action, claims 1-20 are currently pending.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
With respect to the independent claims 1, 8, and 15, the claimed features in
independent claim 1 (and substantially similar independent claim 8 and claim 15):


“executing a search query based on a search term and a geographic indicator,
yielding search results, the geographic indicator describing a first geographic
region;

in response to determining that a number of the search results is less than a
threshold number, determining, based on historical search logs including records of
previously submitted search queries by users in the first geographic region, a
likelihood value indicating a likelihood that users in the first geographic region
would expand the geographic indicator in an expanded search of the search query,

wherein determining the likelihood value comprises:


from the historical search logs, the statistical model outputting the likelihood value
based on receiving the first geographic region as input;

in response to determining that the likelihood value is less than a threshold
likelihood value, determining to expand the search term for the expanded search of
the search query; and

executing the expanded search of the search query based on an expanded
search term and the geographic indicator, yielding expanded search results”

The closest prior art:
Santi et al., US Pub. No.: US 2008/0243783, teaches a system and method are disclosed for determining the geographic range of a search query. A search query may include local intent which influences the results and advertisements that are displayed in response to the search query. The geographic range associated with the local intent may vary depending on the search query. The geographic range may be determined using probabilistic models that analyze historical searches to determine the geographic range of search queries;
and
Zhdanovich et al., US Patent 9,146,939 B1, teaches search log data may specify map results that were provided to a user, and may further specify, for each map result, a geographic location to which the map result has been identified as relevant. For each geographic location, a number of the search results that have been identified as relevant to the geographic location may be determined, and a result suggest boost factor for the geographic location may be determined based on the number of search results that have been identified as relevant to the geographic location. A result suggest boost factor may be stored in an index, and is a value indicative of a 

however, the above cited prior art does not teach or fairly suggest each and every of the above limitations.

In reaching the conclusion of allowance, the examiner interprets the claims in light of the specification. The examiner takes notice of the specification dated 7/29/2020, with particular attention to paragraphs 0064-0069; and the examiner also found figures 3 and 4 helpful in understanding how the method operates as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        2/1/2022